MEMORANDUM **
Rogaciano G. Mendoza, a Washington state prisoner, appeals pro se the district court’s summary judgment in favor of the defendant in his 42 U.S.C. § 1983 action alleging that he suffered bruises and abrasions when he fell from an upper bunk because his requests for a lower bunk and assignment to a non-smoking cell were denied in violation of the Eighth Amendment. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s summary judgment, Kohler v. Inter-Tel Techs., 244 F.3d 1167, 1171 (9th Cir.2001), and we affirm.
Summary judgment was proper because Mendoza failed to raise a genuine issue of material fact as to whether his injury was sufficiently serious to implicate the Eighth Amendment. See Farmer v. Brennan, 511 U.S. 825, 834, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994).
Mendoza also failed to raise a genuine issue of material fact as to whether he was exposed to unreasonably high levels of environmental tobacco smoke that posed an unreasonable risk of harm to his future health. See Helling v. McKinney, 509 U.S. 25, 35-36, 113 S.Ct. 2475, 125 L.Ed.2d 22 (1993).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.